Citation Nr: 0712687	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  97-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In January 2001, the Board remanded this claim 
for further evidentiary development, and in June 2005, it 
requested a VA medical expert opinion on the issue of 
etiology of the claimed scoliosis of the spine.  

In August 2005, the Board denied the veteran's claim.  He 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court or CAVC)), and the veteran's 
representative and the Secretary filed a Joint Motion for 
Remand with respect to that issue in April 2006.  In April 
2006, the CAVC granted the motion and vacated and remanded 
the Board's August 2005 decision for readjudication 
consistent with the motion.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's scoliosis is a congenital defect.  

2.  Scoliosis of the spine, thoracic and lumbar, pre-existed 
active service and did not undergo aggravation during 
service.  

3.  There is no competent medical evidence of record linking 
active service to the veteran's current scoliosis, any spinal 
disability, or the veteran's complaints of "chest pain" 
purportedly related to scoliosis.  


CONCLUSION OF LAW

The criteria for service connection for scoliosis of the 
spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2006); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Generally, service 
connection requires: (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred therein.  See, e.g., Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection may also be granted for 
a disease diagnosed after discharge when the evidence 
indicates incurrence in service.  38 C.F.R. § 3.303(d) 
(2006).  Present disability resulting from disease or injury 
in service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2006).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111 (West 2002).

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b) (2006).  A "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions." Id. at 
(b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service- 
connected disability:

When no pre-existing condition is noted upon 
entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then 
falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both pre-existing and not 
aggravated by service.  The government may show 
a lack of aggravation by establishing that 
there was no increase in disability during 
service or that any "increase in disability 
[was] due to the natural progress of the" pre-
existing condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not entitled 
to service-connected benefits.  However, if the 
government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.  

On the other hand, if a pre-existing disorder 
is noted upon entry into service, the veteran 
cannot bring a claim for service connection for 
that disorder, but the veteran may bring a 
claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 
applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 
1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability 
is due to the natural progress of the disease."  
38 U.S.C. § 1153 see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
If VA met this burden, however, it then had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).  

If the veteran has a condition that pre-existed his military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden of showing a pre- 
existing disease or disorder was not aggravated during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Service connection may be granted for diseases (but not 
defects) of congenital, developmental or familial origin if 
the evidence as a whole shows that the manifestations of the 
disease in service constituted "aggravation" of the disease 
within the meaning of applicable VA regulations. VAOPGCPREC 
82-90; 38 C.F.R. § 3.303(c), 3.306.  Although service 
connection may not be granted for a defect, service 
connection may be granted for a disability which is shown by 
the evidence to have resulted from a defect which was subject 
to a superimposed disease or injury during service.  
VAOPGCPREC 82-90.  

The veteran's November 1974 enlistment medical examination 
report, dated the day of commencement of active service, 
documents a normal clinical evaluation for the spine and 
musculoskeletal system.  The veteran's April 1976 separation 
medical examination report documents a finding of "[s]evere 
thoracic scoliosis - congenital." As such, the presumption of 
soundness upon entrance into service attaches in this case, 
and the government has the burden of showing, by clear and 
unmistakable evidence, that the veteran's now-claimed 
scoliosis of the spine did pre-exist active duty and that the 
underlying scoliosis did not undergo aggravation or 
worsening.  See Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  
Lack of aggravation can be shown with competent evidence of 
no increase in disability during service or that any increase 
in disability is due to the natural progress of the pre-
existing condition.  If VA meets this burden, the claim would 
be denied, although the veteran is free to counter with 
evidence contrary to that cited by VA to show no aggravation 
or increase in disability.  Barring this, the claim fails, 
and service connection is to be denied.  

With respect to the first prong of the Wagner test - whether 
there is clear and unmistakable evidence that scoliosis pre-
existed service - the Board finds that VA has met this 
burden, notwithstanding the lack of specific documentation 
thereof in a service entrance medical examination report.  
The Board notes that a VA expert medical opinion dated in 
July 2005 provides, in relevant part:

Scoliosis is a condition of abnormal spinal 
curvature.  Aside from the rare neurologic 
conditions that may be associated with this 
disorder, the vast majority are considered 
idiopathic; i.e., of unknown causation . . . I 
feel that [the veteran] was most likely of the 
adolescent or possibly juvenile type [of 
scoliosis, reported to typically occur between 
4-9 years of age for juveniles; between 10-20 
years for adolescents].  The use of the term 
"congenital" [referring to a notation in the 
separation examination report] . . . 
indicat[es] that the condition was not recently 
acquired, but was present or the predisposition 
of the condition was present, in years past. 

The VA physician, who had reviewed the claims file, concluded 
that the veteran's scoliosis of the thoracic and/or lumbar 
spine pre-existed the commencement of active duty in November 
1974.

Other highly probative evidence includes medical records from 
S.T.S.R.C.F. that reflect complaints of back pain and 
thoracic and lumbar scoliosis, as well as a notation, in 
1989, of "congenital scoliosis."  This evidence further 
buttresses a conclusion that the veteran's scoliosis, whether 
thoracic or lumbar, was of a pre-existing, developmental, 
idiopathic type, and not the "rare" neurologic type.

Additionally in a February 2007 VA medical opinion, a medical 
doctor reviewed the claims file and discussed whether the 
veteran's scoliosis is a developmental disease or a 
developmental defect.  In so doing, the doctor noted the 
definitions for each, as follows:

The definition of disease is as follows:  
Literally, disease is the lack of ease, a 
pathological condition of the body that 
presents a group of clinical signs and symptoms 
and laboratory findings peculiar to it, and it 
sets the condition apart as an abnormal entity, 
differing from other normal or pathological 
body states.  The concept of disease may 
include the condition of illness or suffering, 
not necessarily arising from pathological 
changes in the body.  There is a major 
distinction between disease and illness, in 
that the former is usually tangible and may 
even be measured, whereas illness is highly 
individual and personal, as with pain, 
suffering, and distress.  

The definition of defect is as follows: a flaw 
or imperfection.  A congenital defect, 
therefore, is defined as imperfection present 
at birth.  

The physician also performed a literature search and review 
on scoliosis, which was a basis for the opinion that the 
veteran's scoliosis is more consistent with a developmental 
defect when using the definitions noted.  Additionally, the 
veteran's medical history was reviewed.  It was noted that 
the November 1974 enlistment examination showed the spine as 
normal, and that an April 1976 chest X-ray showed severe 
thoracic spine scoliosis that was felt to be congenital in 
nature.  It was further noted that on separation in April 
1976, the veteran denied a history of back pain.  The 
physician explained that there are three broad categories of 
scoliosis: neuromuscular, congenital, and idiopathic.  After 
a review of the medical records and a literature search and 
review on scoliosis, the physician expressed the opinion that 
it appears the veteran's scoliosis is more consistent with a 
developmental defect, given that there does not appear to be 
clinical evidence of a developmental defect or neuromuscular 
disease or injury that has given rise to the thoracic spine 
abnormality.  It was noted that it appears that the onset of 
the scoliosis is most likely sometime before the veteran 
entered the military service, most likely when the veteran 
was an adolescent or possibly before that time.  The doctor 
pointed out that the exact date of the onset could not be 
estimated without resort to mere speculation, adding reported 
that is almost certain that the scoliosis had its onset 
before entry into service given its level of severity at the 
time of diagnosis after such a short time in the military by 
the time it was diagnosed.  

Based on a review of all of the above evidence and the entire 
claims file, the Board finds that the medical determinations 
that the veteran entered service with scoliosis, a 
development defect, even if not specifically identified by a 
doctor before service or upon entrance into service, are 
sufficient evidence of pre-service occurrence.  It is noted 
that the July 2005 VA expert medical opinion explicitly 
stated that scoliosis sometimes "will go undiagnosed for 
years and only be noted by an experienced spinal examiner."  
And the February 2007 medical opinion was that it was almost 
certain that the scoliosis had its onset prior to service; 
the reasoning for this opinion was given.  As such, the Board 
concludes that the record presents clear and unmistakable 
evidence of pre-existing scoliosis, and the presumption of 
soundness is rebutted.  

With respect to the second prong of the Wagner test - whether 
there is clear and unmistakable evidence that pre-existing 
scoliosis did not undergo aggravation or worsening beyond a 
normal progress of the disease process - the Board finds that 
VA has met its burden of proof as well.  While the congenital 
back disability existed prior to service, upon reviewing the 
service medical records, the Board notes that there is no low 
back injury during service which would give rise to a 
superimposed symptomatic scoliosis.  In the July 2005 VA 
expert medical opinion discussed above, the examiner stated: 
"[S]coliosis of the thoracic and/or lumbar spine was not 
chronically worsened or aggravated during service beyond the 
normal and natural progress of the disorder during that 
time."  In general, any evidence of a cause-effect nexus 
between service and a claimed disorder must be medical - that 
is, in the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to a 
diagnosis or etiology (medical causation) thereof.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of, or may be 
readily recognized by, lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise.)  
Thus, while the Board acknowledges the veteran's position 
that there is a cause-effect relationship based upon 
aggravation, it requires medical evidence of such a 
relationship.  In light of Espiritu, the issue of whether 
aggravation might have occurred is one for a medical 
professional. There is no medical evidence to counter the VA 
medical expert's determination.

In this connection, the Board does not find that the use of 
the word "severe" to describe the veteran's thoracic 
scoliosis in the separation medical examination report 
sufficient evidence to outweigh the expert's opinion as to 
lack of aggravation.  First of all, the use of this word in 
the separation examination report appears to have been used 
to describe then-observed state of scoliosis, which, at that 
time, apparently affected the thoracic spine prominently.  
The Board simply cannot infer from the lack of notation of 
scoliosis upon the entrance examination and the use of the 
word "severe" to describe congenital scoliosis less than two 
years later, at separation, that these factors are evidence 
of aggravation within this time period, as the accredited 
representative seems to suggest.  This is not only a 
determination which the Board, as a body of legal, and not 
medical, professionals, is not permitted to make, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board may 
consider only independent medical evidence to support its 
findings and must point to a medical basis other than its own 
unsubstantiated opinion), it also would be the product of 
pure speculation and conjecture wholly contradictory to the 
medical evidence that is now before the Board.  Indeed, while 
the representative seems to suggest that an experienced 
examiner would have detected scoliosis upon entrance (thus, 
intimating that the lack of such notation indicates that 
scoliosis was not present or manifested at entrance), again, 
a medical doctor stated in the July 2005 report that 
scoliosis could go undiagnosed for years and only be noted by 
an experienced spinal examiner.  This statement disfavors the 
representative's position.

These medical opinions establish that the congenital defect 
was not aggravated by service, and that there has been no 
additional disability due to disease or injury superimposed 
upon such defect during service.  There is no competent 
opinion to the contrary presented; accordingly, service 
connection is not warranted for the veteran's congenital 
defect, scoliosis, which existed prior to service and was not 
aggravated therein.  In light of all of the foregoing, the 
Board finds that VA has met its burden to rebut the 
presumption of soundness as to scoliosis, which is shown to 
be a developmental defect, and has shown no aggravation 
during service, to include by superimposed disease of injury, 
by clear and unmistakable evidence.  Accordingly, service 
connection is not warranted in the absence of competent, 
persuasive medical evidence that the pre-existing spinal 
disability did in fact undergo chronic worsening during 
active duty, to counter evidence to the contrary.  

With respect to service connection on a direct basis, the 
Board finds that a favorable resolution also is not 
warranted.  38 C.F.R. § 3.303 (2006).  As noted above, the 
service medical records are devoid of any report of an injury 
or incident affecting the spine or musculoskeletal system.  
Nor is there any competent medical evidence in the record 
that links scoliosis or any current spine problems to active 
duty.

The Board acknowledges that the veteran appears to attribute 
unspecified "chest pain" to scoliosis (see statement 
submitted with informal service connection claim; August 2001 
statement).  The service medical records do not reflect 
complaints of, or treatment for, chest pains or other 
abnormality affecting the chest, nor is there any post- 
service medical evidence suggesting that any complaints about 
chest pains are related to service.  Moreover, the Board 
acknowledges a notation in the S.T.S.R.C.F. medical records, 
dated in 1993, that X-ray films revealed a "metallic bullet 
fragment" in the thoracic spine.  As to whether a gunshot 
wound affected or compounded pre-existing scoliosis or back 
pain is not known, nor is it the issue before the Board.  
There is absolutely no evidence, lay or medical, that the 
veteran had suffered a gunshot wound injury in service; the 
veteran does not allege, and the record does not show, that 
he had combat service.  Thus there is no showing of inservice 
manifestations which would be related to the current 
findings.  

Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against the claim.  As 
such, the benefit-of-reasonable doubt rule is inapplicable. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide. 
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004),

As for the duty to notify, in a July 2001 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, and explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include medical or employment 
records, or records of other federal government agencies, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim, even though the law 
requires VA assistance in claim substantiation.
This notice was after the initial denial; however, notice was 
subsequently sent prior to certification to the Board.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.   

The Board acknowledges that the veteran was not explicitly 
asked to "send to VA everything in your possession concerning 
the claim" or something to that effect so as to literally 
comply with the "fourth element" requirement.  As for the 
fourth element, in a July 2005 letter, the Board provided the 
veteran a copy of the VA expert medical opinion it had 
ordered in June 2005, and informed him that he had 60 days 
from the date of this letter in which to review the medical 
opinion and send any additional evidence or argument he may 
wish to submit.  Thus, the veteran and his accredited 
representative had ample notice that evidence of aggravation, 
or lack thereof, is crucial to this case, and there is 
reasonable basis to conclude that the veteran understood that 
he could supplement the record with medical evidence of his 
own, if he has it, to show that aggravation likely had 
occurred, notwithstanding the law that places the weight of 
evidentiary burden in aggravation cases on the government.  
The veteran's representative did submit additional argument 
in response to the Board's letter in August 2005.  
Additionally, in August 2006, the Board sent a letter to the 
veteran's representative and informed him of his rights 
regarding submitting evidence to the Board, and the Board was 
informed by the representative that there was no evidence to 
present.  In March 2007, the Board contacted the veteran and 
informed him regarding the medical opinion that had been 
obtained. He was informed that he had 60 days to submit any 
additional evidence.  In a March 2007 letter the 
representative reported that there was no further argument or 
evidence to submit.  Thus, the Board does not find 
prejudicial error with respect to the issue of notice of the 
"fourth element."

Any deficiencies in VA's duties to notify or to assist 
concerning the effective date for a service connection are 
harmless, as service connection has been denied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist a claimant in substantiating his claim 
also has been satisfied. The "duty to assist" contemplates 
that VA will help a claimant obtain relevant records, whether 
or not the records are in federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  The record includes the 
veteran's service medical records, medical records from the 
prison medical care providers, and the veteran's numerous 
written statements submitted in support of the claim.  The 
veteran was given an opportunity to testify in connection 
with this claim, but apparently could not exercise this right 
due to incarceration.  The law requires that a hearing 
opportunity be provided, and this was done here, and he has 
not requested that another hearing be scheduled for him.  He 
did not report the existence of pertinent records in the 
custody of government agencies, such as the Social Security 
Administration, or employers.  The Board obtained VA medical 
expert opinions.

The veteran was incarcerated for a period of time during this 
appeal period. The law provides that VA must "tailor [its] 
assistance to the peculiar circumstances of confinement . . . 
[as incarcerated veterans] are entitled to the same care and 
consideration given to their fellow [non-incarcerated] 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, the law also recognizes that VA's ability to 
assist an incarcerated veteran in developing a claim is 
limited by the circumstances of incarceration.  Bolton, 8 
Vet. App. at 191 (VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the claimant from that 
facility).  While the Board is aware that in some instances 
penal institutions have permitted incarcerated veterans to be 
released to participate in VA claims-related proceedings 
accompanied by guards and with other appropriate security 
measures taken.  However, this is not a matter within VA's 
control or jurisdiction.  The Board referred the claims file 
to VA medical doctors for expert opinions, based upon review 
of the record, on the issue of whether scoliosis was pre-
existing, and if so, whether it became aggravated beyond the 
natural disease process.  It is noted that, even 
incarcerated, the veteran was free to obtain a medical 
opinion from a doctor on his own.  Since his release in 
December 2003, he has not requested examination, and since 
the crux of this decision is whether the disorder pre-existed 
service and was aggravated during service the opinions 
obtained are adequate to make a determination without 
specifically having a current physical examination.  As to 
direct service connection the Board notes that there is 
nothing in the record that would relate the currently 
diagnosed disorder to service incurrence and thus a current 
examination would not be required to assist the veteran in 
this claim.   See 38 C.F.R. § 3.159 (c)(4) (2006).  

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.


ORDER

Service connection for scoliosis of the spine is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


